Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED ACTION
	Claims 10 and 11 are amended to correct errors in dependency.

Status of Claims
	Claims 1-12 are pending. Claims 1, 3, 5, 7, 9 and 11 are amended.

Response to Arguments
	The 112 rejection of the claims is withdrawn in view of the claim amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
A method comprising:
receiving, by a transaction management computing apparatus, an electronic
payment estimate via a secure communication channel for services rendered by a
provider associated with a provider computing device, wherein the payment estimate is
specified by an invoice generated by the provider computing device;
determining, by the transaction management computing apparatus, a likelihood
of payment acceptance by the provider for a payment amount acceptable to the provider by applying a machine learning algorithm, wherein the machine learning algorithm is trained on historical contextual information for the provider;
that the likelihood of payment acceptance exceeds  and generating, by the transaction management computing apparatus, an exact amount acceptable to the provider computing device comprising the payment amount acceptable to the provider;
determining, by the transaction management computing apparatus, whether the
generated exact amount is acceptable to the provider computing device; and
completing, by the transaction management computing apparatus, a payment
transaction with the generated exact amount when the generated exact amount is
determined to be acceptable to the provider computing device.

5. A non-transitory computer readable medium having stored thereon instructions for completing a transaction comprising executable code, which when executed by at least one processor, cause the processor to:
receive a payment estimate for a provider computing device via a secure
communication channel for services rendered by a provider associated with a provider
computing device, wherein the payment estimate is specified by an invoice generated
by the provider computing device;
determining a likelihood of payment acceptance by the provider for a payment amount acceptable to the provider by applying a machine learning algorithm, wherein the machine learning algorithm is trained on historical contextual information for the provider;
that the likelihood of payment acceptance exceeds and generate an exact amount acceptable to the provider computing device comprising the payment amount acceptable to the provider;
determine when the generated exact amount is acceptable to the provider
computing device; and
complete a payment transaction with the exact amount when the generated exact amount is determined to be acceptable to the provider computing device.

9. A transaction management computing apparatus comprising:
a processor; and
a memory coupled to the processor which is configured to be capable of
executing programmed instructions comprising and stored in the memory to:
receive a payment estimate for a provider computing device via a secure
communication channel for services rendered by a provider associated with a provider
computing device, wherein the payment estimate is specified by an invoice generated
by the provider computing device;
determine a likelihood of payment acceptance by the provider for a payment amount acceptable to the provider by applying a machine learning algorithm, wherein the machine learning algorithm is trained on historical contextual information for the provider;
that the likelihood of payment acceptance exceeds and generate an exact amount acceptable to the provider computing device comprising the determined payment amount acceptable to the provider; 
determine when the generated exact amount is acceptable to the provider
computing device; and
complete a payment transaction with the generated exact amount when
the generated exact amount is determined to be acceptable to the provider computing
device.

10. The apparatus as set forth in claim [[11]]- 9 wherein the historical payment acceptance data for the provider comprises negotiation data associated with the provider computing device.

11. The apparatus as set forth in claim [[11]] 9 wherein the payment amount acceptable to the provider computing device comprises applying a likelihood of acceptance tool to a type of pending invoice.

Allowable Subject Matter

Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims. The prior art does not disclose:
receiving, by a transaction management computing apparatus, an electronic
payment estimate via a secure communication channel for services rendered by a
provider associated with a provider computing device, wherein the payment estimate is
specified by an invoice generated by the provider computing device;
determining, by the transaction management computing apparatus, a likelihood
of payment acceptance by the provider for a payment amount acceptable to the provider by applying a machine learning algorithm, wherein the machine learning algorithm is trained on historical contextual information for the provider;
that the likelihood of payment acceptance exceeds  and generating, by the transaction management computing apparatus, an exact amount acceptable to the provider computing device comprising the payment amount acceptable to the provider;
determining, by the transaction management computing apparatus, whether the
generated exact amount is acceptable to the provider computing device; and
completing, by the transaction management computing apparatus, a payment
transaction with the generated exact amount when the generated exact amount is
determined to be acceptable to the provider computing device.

The closest prior art is:
Walker – 7,689,468 - Purchasing, redemption and settlement systems and methods 
  			wherein a buyer takes possession at a retailer of a product 					purchased using a communication network
Description Paragraph - DETX (122): 
    According to an embodiment of the present invention, each participating 
retailer establishes "settlement prices" for those products it will exchange 
for vouchers.  The settlement price is the amount that the purchasing system 
must provide to the retailer in exchange for honoring a voucher.  A retailer 
may set the settlement price below, at or above the product's retail price.  
The retailer may, for example, set the settlement price below the retail price 
for a give product to increase the likelihood of the purchasing system 
accepting a buyer's offer for the product and arranging for the buyer to take 
possession of the product at the retailer, thus generating additional traffic 
for the retailer (i.e., the buyers who come to the store to redeem vouchers).

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694